DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al. (20130048376 - Rodgers).
	Rodgers discloses a method and assembly, comprising:
	Re claims 1, 12, 19 (assembly claims 12 and 19 are pertinent because the steps in the method claim require the elements stated in the assembly claims and connector c is threaded connector for claim 19): 
placing a perforating gun assembly 20 into the borehole 14 (i.e., fig. 1), the perforating gun assembly comprising a gun body (all reference numbers put together) comprising a connector c (i.e., threaded connector, attached figure - fig. 2) and a shaped charge 38 within the gun body; 
detonating the shaped charge thereby producing a shock wave in the gun body (i.e., pgh. 20); and 
attenuating the shock wave propagating through the gun body using a shock attenuation feature 44 in the gun body to decrease a stress from the shock wave communicated to the connector (i.e., pghs. 21-22).

    PNG
    media_image1.png
    507
    486
    media_image1.png
    Greyscale

Re claims 2, 13, the shock attenuation feature comprises a disruption d (i.e., attached figure) in a surface of the gun body (d positioned in an inner surface of the gun body).
Re claims 3, 14, the shock attenuation feature comprises a groove (d is formed groove and in an inner wall of the gun body) in a wall of the gun body.
Re claims 4, 15, the groove extends circumferentially around the gun body (d is internally circumferentially around the gun body)
Re claims 6, 17, the gun body comprises more than one separate piece (all pieces presented by different references numbers) connected together.
Re claims 7, 18, a material (i.e., air) within the groove with an impedance different from the gun body.
Re claim 8, the stress from the shock wave comprises a tensile stress (i.e., shock wave generated by explosive generally comprises the stress toward 360 degrees thus includes vertical stress/compressive stress and horizontal stress/tensile stress)
Re claim 9, connecting another perforating gun assembly 20 to the perforating gun assembly 20 (i.e., fig. 1) and attenuating further comprises decreasing the stress (via 44) communicated from the other perforating gun assembly through the other perforating gun connector (i.e., pghs.21-22)
Re claim 10, connecting the perforating gun assembly 20 to a conveyance 30/12/34 using the connector c; and attenuating further comprises decreasing the stress (via 44) communicated from the perforating gun assembly to the conveyance through the connector (i.e, pghs. 21-22)
Re claim 11, connecting the perforating gun assembly 20 to a conveyance 12/30/34 using the connector c and attenuating further comprises decreasing the stress (via 44) communicated from the perforating gun assembly to the conveyance through the connector.
Re claim 20, a conveyance 30/12/34 connected to one of the perforating gun assemblies 20 (i.e., fig. 1), wherein the shock attenuation feature 44 of the perforating gun assembly connected (via connector c, attached figure -fig. 2) to the conveyance is located and configured to attenuate the shock wave and decrease stress communicated to the conveyance through the connector (i.e., pghs. 21-22)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers.
Rogers teaches the groove but is silent on more t5ha one groove. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the method of Rodgers, with more than one groove, to effectively disperse shock wave, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper C0. V. Bemis Co., 193 USPQ 8

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676